Loan No. 503850187

FIXED RATE NOTE

$24,290,000.00 February 16, 2006

FOR VALUE RECEIVED, PARK PLAZA II INVESTORS, L.L.C., a Delaware limited
liability company (hereinafter referred to as “Borrower”), promises to pay to
the order of WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (hereinafter referred to as “Lender”),
at the office of Lender at Commercial Real Estate Services, 8739 Research Drive
URP – 4, NC 1075, Charlotte, North Carolina 28262, or at such place as Lender or
its agent, designee, or assignee may from time to time designate in writing, the
principal sum of TWENTY FOUR MILLION TWO HUNDRED NINETY THOUSAND AND NO/100
DOLLARS ($24,290,000.00), in lawful money of the United States of America, with
interest thereon to be computed on the unpaid principal balance from time to
time outstanding at the Applicable Interest Rate (hereinafter defined) at all
times prior to the occurrence of an Event of Default (as defined in the Security
Instrument [hereinafter defined]), and to be paid in installments as set forth
below. Unless otherwise herein defined, all initially capitalized terms shall
have the meanings given such terms in the Security Instrument.

1. PAYMENT TERMS

Principal and interest due under this Note shall be paid as follows:

(a) A payment of interest only at the Applicable Interest Rate in effect for the
First Interest Accrual Period shall be due and payable on the date hereof;

(b) A payment of interest only shall be payable in seventy two (72) consecutive
monthly installments in the amount set forth on Annex 1 (the “Interest Only
Payment”), on the fourth (4th) day of each calendar month while any portion of
the Debt (as hereinafter defined) remains outstanding (each such fourth (4th)
day of each calendar month while any portion of the Debt remains outstanding
being a “Payment Date”) beginning on April 4, 2006 (the “First Payment Date”),
and continuing on the Payment Date in each and every calendar month thereafter
through and including the Payment Date in March, 2012 (the “Interest Only
Period”) and, thereafter;

(c) A payment of principal and interest shall be payable in equal consecutive
monthly installments of $138,373.49 each (the “Monthly Principal and Interest
Payment”, collectively with the Interest Only Payment, the “Monthly Debt Service
Payment”), beginning on the Payment Date in April, 2012 and continuing on the
Payment Date in each and every calendar month thereafter through and including
the Payment Date in February, 2016. On the Payment Date in March, 2016 (the
“Maturity Date”), the entire outstanding principal balance hereof, together with
all accrued but unpaid interest thereon and all other amounts owing by the
Borrower pursuant to the terms of the Loan Documents, shall be due and payable
in full with payments under this Note to be applied, so long as no Event of
Default (as hereinafter defined) exists hereunder or under any other Loan
Document, first, to any amounts hereafter advanced by Lender hereunder or under
any other Loan Document, second, to any late fees and other amounts payable to
Lender, third, to the payment of accrued interest and last to reduction of
principal. Interest on the principal sum of this Note shall be calculated on the
basis of a three hundred sixty (360) day year and paid for the actual number of
days elapsed, including, without limitation, the Interest Only Period, as more
particularly set forth on Annex 1 attached hereto and incorporated by this
reference. All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever.

2. INTEREST

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of five and fifty-three one-hundredths
percent (5.53%) per annum.

The term “First Interest Accrual Period” shall mean the period from and
including the Closing Date to and including the third day of the succeeding
calendar month.

The term “Interest Accrual Period” shall mean the First Interest Accrual Period
and, thereafter, each period commencing on the fourth day of each calendar month
and ending on the third day of the immediately following calendar month.

3. SECURITY

This Note is guaranteed by that certain Indemnity Guaranty Agreement (the “IDOT
Guaranty”), dated the date hereof, given by Park Plaza II, L.L.C., a Delaware
limited liability company (“Guarantor”) to Lender. The IDOT Guaranty is secured
by and Lender is entitled to the benefits of that certain Leasehold Indemnity
Deed of Trust and Security Agreement, dated the date hereof, given by Guarantor
to the trustee(s) named therein for the benefit of Lender (the “Security
Instrument”), the Assignment, the Environmental Agreement, and the other Loan
Documents (hereinafter defined) covering the estate of Guarantor in certain
premises as more particularly described therein (which premises, together with
all properties, rights, titles, estates and interests now or hereafter securing
the Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”). The term “Assignment” means
the Indemnity Assignment of Leases and Rents of even date herewith executed by
Guarantor in favor of Lender. The term “Environmental Agreement” means the
Environmental Indemnity Agreement of even date herewith executed by Borrower in
favor of Lender. The term “Loan Documents” refers collectively to this Note, the
Security Instrument, the IDOT Guaranty, the Assignment, the Environmental
Agreement, and any and all other documents executed in connection with this Note
or now or hereafter executed by Borrower, Guarantor and/or others and by or in
favor of Lender, which wholly or partially secure or guarantee payment of this
Note or pertains to indebtedness evidenced by this Note. The term “Debt” refers
collectively to (a) the performance of all other obligations of Borrower
contained herein; (b) the performance of each obligation of Borrower contained
in any other agreement given by Borrower to Lender which is for the purpose of
further securing the obligations secured hereby, and any amendments,
modifications and changes thereto; and (c) the performance of each obligation of
Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
the Note, the Security Instrument or the Other Loan Documents.

4. LATE FEE

If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the seventh (7th)
calendar day after the same is due, then, in addition to any default interest
payments due hereunder, Borrower shall also pay to Lender upon demand an amount
equal to the lesser of (a) five percent (5%) of such unpaid sum or (b) the
maximum amount permitted by applicable law to defray the expenses incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, and such amount shall
be secured by the Loan Documents

5. DEFAULT AND ACCELERATION

So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all costs of
collection or defense incurred by Lender, including reasonable attorneys’ fees
for the services of counsel whether or not suit be brought.

6. DEFAULT INTEREST

Upon the occurrence of an Event of Default, Borrower shall pay interest on the
entire unpaid principal sum and any other amounts due under the Loan Documents
at the rate equal to the lesser of (a) the maximum rate permitted by applicable
law, or (b) the greater of (i) five percent (5%) above the Applicable Interest
Rate or (ii) five percent (5%) above the Prime Rate (hereinafter defined), in
effect at the time of the occurrence of the Event of Default (the “Default
Rate”). The term “Prime Rate” means the prime rate reported in the Money Rates
section of The Wall Street Journal. In the event that The Wall Street Journal
should cease or temporarily interrupt publication, the term “Prime Rate” shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing and general circulation
chosen by Lender. In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available and verifiable to Borrower but is beyond
Lender’s control. The Default Rate shall be computed from the occurrence of the
Event of Default until the actual receipt and collection of a sum of money
determined by Lender to be sufficient to cure the Event of Default or, in the
case of a non-monetary Event of Default, until the same is cured. Amounts of
interest accrued at the Default Rate shall constitute a portion of the Debt, and
shall be deemed secured by the Loan Documents. This clause, however, shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

7. PREPAYMENT

(a) The principal balance of this Note may not be prepaid in whole or in part
(except with respect to the application of casualty or condemnation proceeds)
prior to the earlier to occur of (x) the Payment Date in February, 2009 and
(y) the date which is two years after the “startup day,” within the meaning of
Section 860G(a)(9) of the Internal Revenue Code of 1986, as amended from time to
time or any successor statute (the “Code”), of a “real estate mortgage
investment conduit,” within the meaning of Section 860D of the Code, that holds
this Note (the “Lockout Expiration Date”). On the Lockout Expiration Date or at
anytime thereafter, Borrower may elect to prepay this Note in full by selecting
one of the following options:

(i) Yield Maintenance: The principal balance of this Note may be prepaid, in
whole but not in part (except with respect to the application of casualty or
condemnation proceeds), on any scheduled payment date under this Note upon not
less than thirty (30) days prior written notice to Lender specifying the
scheduled payment date on which prepayment is to be made (the “Prepayment Date”)
and upon payment of (i) interest accrued and unpaid on the principal balance of
this Note to and including the Prepayment Date, (ii) all other sums then due
under this Note and the other Loan Documents, and (iii) a prepayment
consideration in an amount equal to the greater of (A) one percent (1.00%) of
the outstanding principal balance of this Note at the time of prepayment, or (B)
(x) the present value as of the Prepayment Date of the remaining scheduled
payments of principal and interest from the Prepayment Date through the date
that is no earlier than the Payment Date which is ninety (90) days prior to the
Maturity Date (provided that any such payment shall be deemed made on a Payment
Date and the balloon payment shall be deemed paid on the date which is ninety
(90) days prior to the Maturity Date) determined by discounting such payments at
the Discount Rate (as hereinafter defined), less (y) the amount of principal
being prepaid. The term “Discount Rate” means the rate which, when compounded
monthly, is equivalent to the Treasury Rate (as hereinafter defined), when
compounded semi-annually. The term “Treasury Rate” means the yield calculated by
the linear interpolation of the yields, as reported in Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” for the week ending prior to
the Prepayment Date, of U.S. Treasury constant maturities with maturity dates
(one longer and one shorter) most nearly approximating the Maturity Date. (In
the event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.) Lender shall notify Borrower of the
amount and the basis of determination of the required prepayment consideration.
Notwithstanding the foregoing, Borrower shall have the additional privilege to
prepay the entire principal balance of this Note (together with any other sums
constituting the Debt) on any scheduled payment date during the ninety (90) days
preceding the Maturity Date without any fee or consideration for such privilege.
If any such notice of prepayment is given, the principal balance of this Note
and the other sums required under this paragraph shall be due and payable on the
Prepayment Date. Lender shall not be obligated to accept any prepayment of the
principal balance of this Note unless it is accompanied by the prepayment
consideration due in connection therewith.

(ii) Defeasance: (1) Borrower may cause the release of (i) Guarantor of its
obligations under the IDOT Guaranty and (ii) the Property (in whole but not in
part) from the lien of the Security Instrument and the other Loan Documents upon
the satisfaction of the following conditions precedent:

(A) not less than thirty (30) days prior written notice to Lender specifying a
regularly scheduled payment date (the “Release Date”) on which the Defeasance
Deposit (hereinafter defined) is to be made;

(B) the payment to Lender of interest accrued and unpaid on the principal
balance of this Note to and including the Release Date;

(C) the payment to Lender of all other sums, not including scheduled interest or
principal payments, due under this Note, the Security Instrument and the other
Loan Documents;

(D) the payment to Lender of the Defeasance Deposit; and

(E) the delivery to Lender of:

(1) a security agreement, in form and substance satisfactory to Lender, creating
a first priority lien on the Defeasance Deposit and the U.S. Obligations
(hereinafter defined) purchased on behalf of Borrower with the Defeasance
Deposit in accordance with this subparagraph (the “Security Agreement”);

(2) a release of the Property from the lien of the Security Instrument (for
execution by Lender) in a form appropriate for the jurisdiction in which the
Property is located;

(3) an officer’s certificate of Borrower certifying that the requirements set
forth in this subparagraph (E) have been satisfied;

(4) an opinion of counsel for Borrower in form satisfactory to Lender stating,
among other things, that defeasance of this Note will not cause any adverse
consequences to any REMIC holding the Loan or the holders of any securities
issued by the REMIC or result in a taxation of the income from the Loan to such
REMIC or cause a loss of REMIC status, and that Lender has a perfected first
priority security interest in the Defeasance Deposit and the U.S. Obligations
purchased by Lender on behalf of Borrower;

(5) an opinion of a certified public accountant acceptable to Lender to the
effect that the Defeasance Deposit is adequate to provide payment on or prior
to, but as close as possible to, all successive scheduled payment dates after
the Release Date upon which interest and principal payments are required under
this Note (including the amounts due on the Maturity Date) and in amounts equal
to the scheduled payments due on such dates under this Note;

(6) evidence in writing from the applicable Rating Agencies to the effect that
such release will not result in a re-qualification, reduction or withdrawal of
any rating in effect immediately prior to such defeasance for any Securities;

(7) payment of all of Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees; and

(8) such other certificates, documents or instruments as Lender may reasonably
request.

In connection with the conditions set forth in subsection (ii)(E)(5) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”) through the date that is no
earlier than the Payment Date which is ninety (90) days prior to the Maturity
Date (provided that the remaining outstanding principal balance of this Note
shall also be paid on the Payment Date which is ninety (90) days prior to the
Maturity Date). Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to Lender and applied to satisfy the
obligations of the Borrower under this Note.

(2) Upon compliance with the requirements of this subsection (ii), the Guarantor
shall be released from its obligations under the IDOT Guaranty and the Property
shall be released from the lien of the Security Instrument and the other Loan
Documents and the pledged U.S. Obligations shall be the sole source of
collateral securing this Note. Any portion of the Defeasance Deposit in excess
of the amount necessary to purchase the U.S. Obligations required by
subparagraph (ii)(E) above and satisfy the Borrower’s obligations under this
subsection (ii) shall be remitted to the Borrower with the release of the
Property from the lien of the Security Instrument.

(3) For purposes of this subsection (ii), the following terms shall have the
following meanings:

(A) The term “Defeasance Deposit” shall mean an amount equal to 100% of the
remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;

(B) The term “Yield Maintenance Premium” shall mean the amount (if any) which,
when added to the remaining principal amount of this Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments;
and

(C) The term “U.S. Obligations” shall mean direct non-callable obligations of
the United States of America.

(4) Upon the release of the Property in accordance with this subsection (ii),
Borrower shall, at Lender’s request, assign all its obligations and rights under
this Note, together with the pledged Defeasance Deposit, to a successor special
purpose entity designated by Borrower and approved by Lender in its sole
discretion. Such successor entity shall execute an assumption agreement in form
and substance satisfactory to Lender in its sole discretion pursuant to which it
shall assume Borrower’s obligations under this Note and the Security Agreement.
In connection with such assignment and assumption, Borrower shall (x) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to Lender in its reasonable discretion stating, among other things,
that such assumption agreement is enforceable against Borrower and such
successor entity in accordance with its terms and that this Note, the Security
Agreement and the other Loan Documents, as so assumed, are enforceable against
such successor entity in accordance with their respective terms, and (y) pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including, without limitation, the review of the
proposed transferee and the preparation of the assumption agreement and related
documentation). In connection with such assignment and assumption, Borrower and
Guarantor, shall be released of personal liability under this Note, the IDOT
Guaranty and the other Loan Documents, but only as to acts or events occurring
after the closing of such assignment and assumption.

(5) Upon the release of the Property in accordance with this subsection (ii),
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Section 7 or otherwise.

(b) If following the occurrence of any Event of Default, Borrower shall tender
payment of an amount sufficient to satisfy the Debt at any time prior to a sale
of the Property, either through foreclosure or the exercise of the other
remedies available to Lender under the Security Instrument, such tender by
Borrower shall be deemed to be a voluntary prepayment under this Note in the
amount tendered. If at the time of such tender, prepayment of the principal
balance of this Note is not permitted, Borrower shall, in addition to the entire
Debt, also pay to Lender a sum equal to interest which would have accrued on the
principal balance of this Note at the Applicable Interest Rate in effect on the
date which is five (5) days prior to the date of prepayment, from the date of
such tender to the first day of the period during which prepayment of the
principal balance of this Note would have been permitted, together with a
prepayment consideration equal to the prepayment consideration which would have
been payable as of the first day of the period in which prepayment is permitted
under this Note. If at the time of such tender, prepayment of the principal
balance of this Note is permitted, Borrower shall, in addition to the entire
Debt, also pay to Lender the applicable prepayment consideration specified in
this Note.

(c) If the prepayment results from the application to the Debt of the casualty
or condemnation proceeds from the Property, no prepayment consideration will be
imposed. Partial prepayments of principal resulting from the application of
casualty or condemnation proceeds to the Debt shall change the amounts of
subsequent monthly installments of interest (as a result of the corresponding
reduction in the principal amount outstanding under this Note) but shall not
change the dates on which such installments are due, unless Lender shall
otherwise agree in writing.

8. SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay. If by the terms of this
Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of this Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

9. WAIVERS

(a) Except as specifically provided in the Loan Documents, Borrower and any
endorsers, sureties or guarantors hereof jointly and severally waive presentment
and demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest and notice of protest and non-payment, all
applicable exemption rights, valuation and appraisement, notice of demand, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note and the bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Borrower and any surety, endorser or guarantor hereof agree (i) that the time
for any payments hereunder may be extended from time to time without notice and
consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note,
(iv) to any and all renewals, waivers or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and/or
(v) that additional Borrowers, endorsers, guarantors or sureties may become
parties hereto all without notice to them and without in any manner affecting
their liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.

(b) Failure of Lender to exercise any of the options granted herein to Lender
upon the happening of one or more of the events giving rise to such options
shall not constitute a waiver of the right to exercise the same or any other
option at any subsequent time in respect to the same or any other event. The
acceptance by Lender of any payment hereunder that is less than payment in full
of all amounts due and payable at the time of such payment shall not constitute
a waiver of the right to exercise any of the options granted herein to Lender at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express written acknowledgment of the Lender.

10. EXCULPATION

(a) Notwithstanding anything in the Loan Documents to the contrary, but subject
to the qualifications below, Lender and Borrower agree that:

(i) Borrower shall be liable upon the Debt and for the other obligations arising
under the Loan Documents to the full extent (but only to the extent) of the
security therefor; provided, however, that in the event (A) of a breach or
default under Section 4.3, 4.4, 4.5, 4.6 or 8.2 of the Security Instrument,
(B) the Borrower intentionally interferes with Lender’s pursuit of any of its
remedies hereunder or under the other Loan Documents (C) the Property or any
part thereof becomes an asset in a voluntary bankruptcy or insolvency proceeding
or (D) (x) Borrower or any Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower shall file, or join in the filing of,
an involuntary petition against Borrower under any Creditors Rights Laws, or
solicit or cause to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person; (y) Borrower shall file an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under any Creditors Rights Laws, or
solicit or cause to be solicited petitioning creditors for any involuntary
petition from any Person; or (z) any Affiliate, officer, director, or
representative which controls Borrower consents to or acquiesces in or joins in
an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any portion of the Property; the limitation on recourse
set forth in this Subsection 10(a) will be null and void and completely
inapplicable, and this Note shall be with full recourse to Borrower.

(ii) If a default occurs in the timely and proper payment of all or any part of
the Debt, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in this Note or the Security
Instrument by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable Lender
to enforce and realize upon the Security Instrument, the Other Loan Documents
and the interest in the Property, the Rents and any other collateral given to
Lender created by the Security Instrument and the Other Loan Documents;
provided, however, that any judgment in any action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Lender. Lender, by
accepting this Note and the Security Instrument, agrees that it shall not,
except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any action or proceeding, under or by reason of or
under or in connection with this Note, the Other Loan Documents or the Security
Instrument.

(iii) The provisions of this Subsection 10(a) shall not (A) constitute a waiver,
release or impairment of any obligation evidenced or secured by this Note, the
Other Loan Documents or the Security Instrument; (B) impair the right of Lender
to name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under the Security Instrument; (C) affect the validity or
enforceability of any indemnity, guaranty, including without limitation any
guaranty, master lease or similar instrument made in connection with this Note,
the Security Instrument, or the Other Loan Documents; (D) impair the right of
Lender to obtain the appointment of a receiver; (E) impair the enforcement of
the Assignment executed in connection herewith; (F) impair the right of Lender
to enforce the provisions of Article 11 of the Security Instrument; or
(G) impair the right of Lender to obtain a deficiency judgment or judgment on
this Note against Borrower if necessary to obtain any insurance proceeds or
condemnation awards to which Lender would otherwise be entitled under the
Security Instrument; provided, however, Lender shall only enforce such judgment
against the insurance proceeds and/or condemnation awards.

(iv) Notwithstanding the provisions of this Article to the contrary, Borrower
shall be personally liable to Lender for the Losses it incurs due to: (A) of
fraud, willful misconduct or material misrepresentation by Borrower, its general
partners, if any, its members, if any, its principals, its affiliates, its
agents or its employees or by any Guarantor in connection with the loan
evidenced by this Note, (B) the misapplication or misappropriation of Rents;
(C) the misapplication or misappropriation of insurance proceeds or condemnation
awards; (D) any tenant security deposits or other refundable deposits paid to or
held by Borrower or any other person or entity in connection with leases of all
or any portion of the Property which are not applied in accordance with the
terms of the applicable lease or other agreement, (E) waste committed on the
Property, damage to the Property as a result of the intentional misconduct or
gross negligence of Borrower or any of its principals, officers, general
partners or members, any guarantor, any indemnitor, or any agent or employee of
any such person, or any removal of all or any portion of the Property in
violation of the terms of the Loan Documents, to the full extent of the losses
or damages incurred by Lender on account of such occurrence; (F) Borrower’s
failure to comply with the provisions of Section 11 of the Security Instrument;
or (G) any breach of the Environmental Indemnity.

(b) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt, owing to Lender in
accordance with this Note, the Security Instrument and the Other Loan Documents.

11. AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower. Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.

12. NOTICES

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

13. TRANSFER

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein. Borrower shall execute, acknowledge and deliver
any and all instruments requested by Lender to satisfy such purchasers or
participants that the unpaid indebtedness evidenced by this Note is outstanding
upon the terms and provisions set out in this Note and the other Loan Documents.
To the extent, if any, specified in such assignment or participation, such
assignee(s) or participant(s) shall have the rights and benefits with respect to
this Note and the other Loan Documents as such assignee(s) or participant(s)
would have if they were the Lender hereunder. Lender shall endeavor to give
notice of any such assignment to Borrower prior to such assignment.

14. WAIVER OF TRIAL BY JURY

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

15. APPLICABLE LAW

This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

16. JURISDICTION

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

17. NO ORAL CHANGE

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender. This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.

[NO FURTHER TEXT ON THIS PAGE.]

1

Executed as of the day and year first above written.

BORROWER:

Park Plaza II Investors, L.L.C., a Delaware limited liability company



      By: /s/ Oliver T. Carr, III



    Name: Oliver T. Carr, III
Title: President

2